Honorable    Geo. W. Cox,          M. D.
State   Health   Officer
Texas Board of Health
Austin,   Texas

Dear   Doctor        COX:                      Opinion   NO. 0-6798
                                               Re:   Authority   to dispcse      of certain
                                                     personal   property     no; needed
                                                     by a State    hospital.

                   In your letter      of August       24, 1945,    you have re-
quested      an onlnion      from this   office      reliti\:e    tc the above
subject      and,.Foour+letter    containirr,g;,,the,request':aMZ       the per-
tinent     facts    is quoted:

                     "Bywarranty     deed dated      June 28, 1945, the
          trustees     of the London Independent            School    Dis-
          triot, Rusk County,         Texas,    et al conveyed        to the
          State   of 'Lexas for      the use and benefit          of the
          State   department      of fiealth    3.47 acres of land,
          a part    of the T. J. &.rtin         original      survey,    arssk
          County,    Texas,    together     with a ten-classroom
          school    building,     water   tower,     deep well      and other
          appurtenances       and improvements        located     thereon,
          for a consideration         of $20,000.       cash-in-hand       paid.

                   "The State       Realth     Officer     and the State
          Board of Health          are ccnverting         the school     build-
          ing into     r-i120-bed        hospital      for the maintenance
          and treatment        of venereal~       disease    patinets.        The
          classrooms      have composition           blackboards       on the
          walls,     The County Superintendent               of Public      In-
          struction      of Smith County,           Texas,   proposes      to
          remove the composition             blackboards,        chalk   troughs,
          and holdings,        re-finish       where the blackboards
          were removed,        and paint       the wslls      for the black-
          boards,    meldings        and chalk      troughs.       These black-
          boards,    moldings        and chalk      troughs     are cr no use
          to the Texas State           Department        OF Health     and the
          medical     Officer      in Charge wants them removed.
Honorable     Geo.     1.   Cox,   Iby. B.,   Page     2 C-6798



                "Thescience    room in the school      building    has
      7 science   tables    with water,    gas and W#!dr connec-
      tions.   These tables       have acid-proof     sinks    and are
      valuable  in the teaching       of chemistry,      but are of
      no value  tom the building       as a hospital.

               "The roof     of the building         is partly     clBafhtile
      and parly     composition       asphalt     and gravel.         o
      classes     of roof    have some leaks         and considerable
        water   flows    through    the roof      into   the building       in
      heavy storms.         A proposition        has been made by a
      competent,      experienced,       builder     tc repair     the roof,
      downspouts      and other     fixtures       in consideration       of
      receiving     in payment the 7 science             tables.

               "We understand      under exist!ng      law that     if we
       should   sell'  the blackboards      and science      tables
       through    the Board cf Control,       we will     be required
       to deposit     the proceeds     in the general      fund of
         the State    Treasury.

                "We wis'n you to advise    us             a'~:ether we can
       legally    exchmge    the bLackboards                and science   tables
       for   the repair   of the walls    and             the roof."

                The question     here presented       is whether    public    per-
sonal    property    which is no longer        needed    may be exchanged       for
work or services       necessary     in the repair       of a public    building.
No authority      for such an exchange         has been found but to the
contrary     it appears     that the disposition         of the public     per-
sonal    prcperty    menticned    in your letter        should be governed        by
Article     666, Vernon's      Annctated    Civil   Statutes   of Texas      as
amended which provides          as follows:

                 "All    property       belonging      to the state,          regard-
       less    of where it is located,               under      the control       of
       any department,           commission,       board,       or other      state
       agency,      with the exception            of state        eleemosynary
       Institutlrns,         colle:;es,       and instituticns           cf higher
       learning,       when    it   shall.beccme         unfit      for usa,     or
       shall    be no longer          needed,     shall      be placed      under
       the jurisdiction           of the Board of Control';                and the
       Board of Gontrol            shall    sell    such       rcrerty     after     ad-
       vertising       it not less         than four       ( 1 ) .'days in a news-
       paper     fn the county          wherein     the property         is situ-
      ,ated.      Provided,       horvever,      that if no newspaper              is
Honorable     GOO.    W.   COX,     M. D.9         page       3 O-6798



      published        in the, county $$herein             the property         is
      situated,        notice      cf said ‘sale        setting      out the time
      and place        of sale       and the ,property          to be sold        shall
      be posted        in three        (3) public       places,      one be?~ng
      in .a court        house     in the county          wherein     the prop-
      erty    is situated.            Provided,        however,     that     if the
      value     of such personal              property     is less      than One
      Hundred       ($100.00)       Uollars        and not sufficient           to
      justify       the cost      of advertisement            in newspapers
      cs outlined         above,       the Board of Control            may sell
      such property           in any manner that it deems for                     the
      best    interest        of the state.            The money from the
      sale    of such property,               less   the expsfise of adver-
      tising      the sale,        shall     be deposited        in the Stat,e
      Treasury       to the credit            of the Geaeral        Hevenue &u~d,~
      And provided         further,         that    any property        placedrin       ”
      the hands of the %oard of Control,                        as outlined        here-
      in,    may be transferred              by the Board of Control               to
      any department,            corm&ssion,         board    or state       agency
      in need of same,             and the debit          and credit       shall     be
      made o’n the basis             that such prcpeqty            can be pur-
      chased      in the market           at the time of the transfer,
      if a market         exists,        and if not,       at its     actual      or
      intrinsic        value     8,s set by the,board            of Control.
      The Board of Control                shall     ma&,%@ written         report
      to the Comptroller               after     each sale.        The report
      shall     in~$l$de      the following          items:

               “1.  ivatne of the newspaper                      and the dates             of
      advertisement     of notice     of sale;                   or if pcsted,             the
      date and place      of posting.

                “2.     Each      article         received.

                “3.     The price           for    which       each    article       was    sold.

                “4.    The name and address                     cf    the   person     to
      whom each       angdcle was sold.

              “‘This   report       shall be signed by the 3oard&f
      Control    and a member of the dep@r&$nt,          commission,
      board   or state      a:;ency bar ing ccntrol  of the prop-
      erty   before   sale.     ‘I’

              The above quoted       statute    requires     that in the dis-
position    of State   property     a sale   thereof     must be made pur-
suant to    the procedures      set forth    and the only exceptions
                                                                                      .   .




Honorable     Gee.    h'.   COX,   M. D.   page   4 O-6798



to such requirements           are "state     eleemosynary       institutions,
colleges     and institutions        of higher      learning."        It is not
believed     that the State       Board of Health         or any of its        divi-
sions    come within      these   exceptions.         It follows      therefore
that the science        tables    and the blackboards          or the school
equipment      in question      must be sold pursuant          tc this      Article
and the proceeds        from such sale        deposited      in the State       Treas-
ury to the credit         of the General       Revenue h'und.

                It appears     that the necessary     repairs           tc the pub-
lic   building    described     in your request    should     be        accomplished
pursuant      to Article    670 and 673, Revised      Statutes            of
Texas    as amended which provide       as follows:

                "T'e
                   I? Board shall         prepare   plans       and specifi-
       cations     for   improvement        and repairs       to public
       buildings       or property      of the State,         and shall
       superintend       through    its    division     of‘-public     Build-
       ings    and grounds,      the construction           cf said work
       when such supervision            is not otherwise          especially
       provided      for by law."         (Article    670)

                "?ghen needed    improvements      or repairs      for re-
       spective     buildings    and offices     are aalled      to the
       attention     of the Woard by the heads          of such de-
       partments     or offices,      the Board shall      prcvide      for
       such repairs       or improvements,     and they shall         be
       ma&under        its diWction."        (Article     673)

              The foregoing         $onsidered,     you are advised   that   it
is the opinion     of this      office     that under no circumstances      may
the school    equinment     in question         be exchanged  for the services
necessary     in repairing        the building      and that  the nqwpsarg      re-
pairs   to the building       can only be accomplished          by the Beard
of Control    pursuant    to the Articles          above menticned.

                                                   Very    truly    yours

                                            ATTORNEY GENERAL OF TEXAS


                                                                                  1
                                            BY          Jackson     Littleto&
                                                                    Assistant:.

THIS OPINION
CONSIDEREM AND
APPROVED IN
LIMITED CONFERENCE